                                          Case 4:19-cv-08162-YGR Document 81 Filed 04/28/21 Page 1 of 1




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    CYRUS SANAI,                                         Case No. 4:19-cv-08162-YGR
                                                       Plaintiff,                            ORDER RE: EX PARTE APPLICATION AND
                                   7
                                                                                             MOTION PURSUANT TO 28 USC § 455
                                                v.
                                   8
                                        ALEX KOZINSKI, ET AL.,                               Re: Dkt. No. 80
                                   9
                                                       Defendants.
                                  10

                                  11

                                  12          The Court has received plaintiff Cyrus Sanai’s ex parte application and motion pursuant to
Northern District of California
 United States District Court




                                  13   28 U.S.C. section 455 for disclosure of information relevant to the pending disqualification

                                  14   motion. (Dkt. No. 80.) Mr. Sanai has filed a similar regularly noticed motion pursuant to 28

                                  15   U.S.C. section 455 for recusal or, in the alternative, disclosure of relevant information (Dkt. No.

                                  16   77), which has been referred for consideration at random to Judge James Donato. (Dkt. No. 79.)

                                  17   In so far as the ex parte request pertains to the Court and not Judge Donato, the Court responds as

                                  18   follows: as the Court stated in an earlier Order (Dkt. No. 27), the Court again has no relevant

                                  19   information to share or to disclose pursuant to section 455. However, the Court defers to Judge

                                  20   Donato whether Mr. Sanai’s motion for disqualification and disclosure motion related to

                                  21   disqualification presents a basis for disqualification.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 28, 2021

                                  24
                                                                                                        YVONNE GONZALEZ ROGERS
                                  25                                                                   UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
